By the Court:
The facts of the case do not bring it within the provisions of either the first or second section of the Forcible Entry and Detainer Act of 1866; nor can the action be maintained under the third section, for an entry is not unlawful, within the meaning of that section, which was made peaceably and in good faith. (Shelby v. Houston, 38 Cal. 410-22; Townsend v. Little, ante, 673.) In this case the entry of the defendant was lawful, peaceable, and in good faith.
Judgment and order affirmed.